Citation Nr: 0311118	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-04 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for insomnia, claimed 
as due to an undiagnosed illness.

2.  Entitlement to service connection for depression, claimed 
as due to an undiagnosed illness.

3.  Entitlement to service connection for hiatal hernia with 
gastroesophegeal reflux from the upper gastrointestinal, 
claimed as a stomach disorder as due to an undiagnosed 
illness.

4.  Entitlement to service connection for multiple joint 
pain, claimed as due to an undiagnosed illness.

5.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.

6.  Entitlement to service connection for post traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from October 1974 to October 
1978, and from December 1990 to June 1991.  He is noted to 
have served in Southwest Asia from February 1991 to May 1991.  
He also served in the Tennessee National Guard from May 1982 
through September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In July 1998 the RO denied the 
veteran's claims of entitlement to service connection for 
depression and insomnia as due to an undiagnosed illness, 
gastritis claimed as a stomach problem due to an undiagnosed 
illness and multiple arthralgias as due to an undiagnosed 
illness.  In a December 1998 rating decision the RO denied 
the veteran's claim of entitlement to service connection for 
headaches as due to an undiagnosed illness.  In a February 
2000 rating decision the RO denied the veteran's claim of 
entitlement to service connection for post traumatic stress 
disorder (PTSD).  

The Board remanded these issues in April 2001.  The requested 
development has been accomplished and the issues have been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from insomnia, which can be related to his 
period of service.  

2.  Insomnia has been attributed to a known clinical 
diagnosis and is not the manifestation of an undiagnosed 
illness.  

3.  The veteran has not been shown by competent medical 
evidence to suffer from depression, which can be related to 
his period of service.  

4.  Depression is a known clinical diagnosis and is not the 
manifestation of an undiagnosed illness.  

5.  The veteran has not been shown by competent medical 
evidence to suffer from hiatal hernia with gastroesophegeal 
reflux, which can be related to his period of service.  

6.  Hiatal hernia with gastroesophegeal reflux from the upper 
gastrointestinal is a known clinical diagnosis and is not the 
manifestation of an undiagnosed illness.  

7.  The veteran has not been shown by competent medical 
evidence to suffer from multiple joint pain, which can be 
related to his period of active duty, or to an undiagnosed 
illness.

8.  The veteran has not been shown by competent medical 
evidence to suffer from headaches, which can be related to 
his period of active duty, or to an undiagnosed illness.

9.  There is a diagnosis of PTSD, however the stressors 
alleged by the veteran were not verifiable by USASCRUR, 
irrespective of whether he has PTSD.


CONCLUSIONS OF LAW

1.  Insomnia was not incurred in or aggravated by active 
duty, nor presumed to be related to service in the Persian 
Gulf.  38 U.S.C.A. §§ 1110, 1131, 1117, 5100, 5102, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.317 (2002).  

2.  Depression was not incurred in or aggravated by active 
duty, nor presumed to be related to service in the Persian 
Gulf.  38 U.S.C.A. §§ 1110, 1131, 1117, 5100, 5102, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.317 (2002).  

3.  Hiatal hernia with gastroesophegeal reflux from the upper 
gastrointestinal was not incurred in or aggravated by active 
duty, nor presumed to be related to service in the Persian 
Gulf.  38 U.S.C.A. §§ 1110, 1131, 1117, 5100, 5102, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.317 (2002).  

4.  Multiple joint pain was not incurred in or aggravated by 
active duty, nor presumed to be related to service in the 
Persian Gulf.  38 U.S.C.A. §§ 1110, 1131, 1117, 5100, 5102, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.317 (2002).  

5.  Headaches was not incurred in or aggravated by active 
duty, nor presumed to be related to service in the Persian 
Gulf.  38 U.S.C.A. §§ 1110, 1131, 1117, 5100, 5102, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.317 (2002).  

6.  The criteria for service-connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  In a December 1997 letter the RO informed the 
veteran of what they were doing to assist him with his 
claims.  In letters dated June 1999 and December 2001 the RO 
informed the veteran that they were attempting to obtain his 
private medical records.  

The April 2001 and June 2001 RO letters, the December 2001 
Statement of the Case, as well as the November 2002 
Supplemental Statement of the Case informed the veteran of 
the evidence needed to substantiate the claims.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran was afforded VA 
examinations in December 1997, September 1998 and January 
2002.  See 38 U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  VA has satisfied its duties to notify 
and to assist the veteran in this case.  Further development 
and further expending of VA's resources is not warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more of the following signs or symptoms, 
provided that such disability: Became manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis;   
38 C.F.R. § 3.317(a)(1) (2002).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) Fatigue; (2) 
Signs or symptoms involving skin; (3) Headache; (4) Muscle 
pain; (5) Joint pain; (6) Neurologic signs or symptoms; (7) 
Neuropsychological signs or symptoms; (8) Signs or symptoms 
involving the respiratory system (upper or lower); (9) Sleep 
disturbances; (10) Gastrointestinal signs or symptoms; (11) 
Cardiovascular signs or symptoms; (12) Abnormal weight loss; 
(13) Menstrual disorders.  38 C.F.R. § 3.317(b).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).  

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d).  

I.  Service Medical Records  

The assessment was left trapezius muscle spasm in July 1976.  
In March 1977 the veteran's had muscle strain in his back and 
shoulder.  In August 1977 the impression was viral 
gastroenteritis.  The assessment in September 1977 was 
intervetebral myositis.  In January 1978 the assessment was 
low back strain.  The assessment in February 1978 was 
myalgia.  The veteran complained of abdomen pain in July 
1978.  In August 1978 the assessments were nausea and 
lumbosacral sprain.  The September 1978 assessment was 
paravetebral myositis, however, the lumbar spine x-ray was 
negative.  

Undated service medical record diagnoses included 
gastroenteritis.  A June 1984 individual slick slip diagnoses 
included gastroenteritis.  An August 1995 individual sick 
slip remarks showed that the veteran was having problems 
sleeping.  

In a January 1998 written statement the veteran's Training 
NCO wrote that the veteran was absent from drill for 22 
periods, between December 1993 and May 1994, due to 
depression.  

II.  Private Medical Records  

Private medical records, dated April 1993 to April 2001, show 
that the veteran was seen for psychiatric problems, stomach 
problems, headaches and problems sleeping.  Between April 
1993 and November 1993 the impressions were epigastric pain, 
rule out peptic ulcer disease, rule out gastritis and 
dysphasia, rule out esophageal carcinoma, rule out peptic 
stricture, rule out esophageal spasm; abdominal bloating and 
gas probably secondary to gastritis; gastritis with 
gastroesophageal reflux and major depression.  

A panendoscopy with biopsy and also esophageal dildatation 
were performed in April 1993.  The pre-operative diagnosis 
was upper abdominal pain and dysphasia, rule out peptic ulcer 
disease, rule out esophageal stricture.  The postoperative 
diagnoses were gastritis, tortuous esophagus but no obvious 
stricture noted.  The April 1993 abdominal ultrasound of the 
upper abdomen was normal.  

In December 1993 the assessment was insomnia, not otherwise 
specified.  A neurologist wrote that there were certainly 
elements of depression and that there was still the 
possibility of organic process still present.  His 
impressions were probable depression but doubted the veteran 
had Persian Gulf Syndrome.  The December 1993 to January 1994 
private hospital discharge summary provisional diagnosis was 
major depression, single episode moderate.  

Between June 1995 and November 1995 the assessments included 
gastroenteritis, not otherwise specified; history of 
gastritis, bloating, borborygmi, alternating constipation and 
diarrhea and occasional cramping, rule out irritable bowel 
syndrome or carbohydrate intolerance, rule out biliary tract 
pancreatic process; and history of depression on Zoloft.  The 
November 1995 radiology report revealed marked 
gastroesophegeal reflux (GERD).  Between January 1996 and 
December 1996 the assessments included depression; median 
nerve compression not otherwise specified; insomnia; and 
panic disorder and major depressive episode.  The October 
1996 abdomen ultra sound was normal.  The December 1996 the 
results of the Barium study showed a few small diverticula, 
otherwise there were no abnormalities.  

Between February 1997 and October 1999 the assessments 
included panic disorder secondary to depression; 
gastroenteritis, probably viral; GERD; right shoulder pain; 
anxiety and apparent psychotic thoughts when he was not on 
Paxil; depression which appeared stable but present; major 
depression with psychosis and PTSD; and abdominal pain.  The 
June 1998 CT scan of the abdomen showed no mass, adenopathy 
or evidence of splenomegaly.  In December 1999 the veteran 
underwent a colonoscopy.  The preoperative diagnoses included 
abdominal pain, weight loss and diarrhea.  The postoperative 
diagnosis was normal colonoscopy.  

Between February 2000 and June 2000 the assessments include 
headaches, which may be due to high blood pressure; 
depression; and GERD.  

III.  VA Medical Records  

VA outpatient treatment records, dated November 1997 to 
October 2001, show that the veteran was seen for psychiatric 
problems, stomach problems, headaches and problems sleeping.  
In November 1997 the assessment was that the veteran 
continued to show symptoms of dysthymic disorder and mild 
anxiety.  Between September 1999 and October 2001 the 
assessments were depressive disorder and mood disorder, not 
otherwise specified; anxiety with somatization; major 
depression with psychotic features; mood disorder with 
psychotic features in remission; depression; and reflux.  

The December 1997 VA examination diagnoses were depression, 
multiple arthralgias, rule out rheumatoid arthritis disease, 
dyspepsia/peptic distress syndrome and dysthymic disorder 
with anxiety.  

The September 1998 VA neurological examination impressions 
were headaches, which sounded like they were primarily 
tension type headaches, insomnia, possible sleep apnea, 
diffuse aching in his arms and extremities and joints, of 
unclear etiology, abdominal discomfort of uncertain etiology.

The June 1999 VA hospitalization the assessment was overdose 
secondary to depression.  The veteran also had some paranoid 
ideations and decreased appetite and sleep.  He also suffered 
from anxiety attacks.  

IV.  Analysis  

A.  Insomnia

Service medical records show that the veteran was seen for 
problems sleeping.  The January 2002 neurological examiner 
stated that the insomnia could be related to the veteran's 
depression and sleep apnea.  The veteran had more refreshing 
sleep when using nasal CPAP.  The medical evidence of record 
shows that there is no nexus or link between the veteran's 
in-service complaints of problems sleeping and his current 
insomnia.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish  
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed.  Cir. 1998); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Absent such 
evidence in this case, direct service-connection for insomnia 
is not warranted.  

The January 2002 VA neurological examination diagnoses 
included insomnia and obstructive sleep apnea.  Based on the 
foregoing, with respect to the claimed insomnia the Board 
finds that this claimed symptomatology has been attributed to 
known clinical diagnoses, depression and sleep apnea, and is 
not shown to be the manifestations of an undiagnosed illness.  
Thus, 38 C.F.R. § 3.317 (undiagnosed illnesses) is not for 
application in this instance since diagnoses have been made.  

B.  Depression 

In a January 1998 written statement the veteran's Training 
NCO wrote that the veteran was absent from drill for 22 
periods, between December 1993 and May 1994, due to 
depression.  However, the Training NCO's statements are 
insufficient to satisfy the requirement of a medical nexus 
because laypersons are not competent to make a medical 
diagnosis or render a medical opinion that relates a medical 
disorder to a specific cause.  See Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494-495; Layno, 6 Vet. App. at 
469-70.  

There is no competent medical evidence of record linking the 
veteran's current diagnosis of depression to service.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish  . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed.  Cir. 1998); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Absent such 
evidence in this case, direct service-connection for 
depression is not warranted.  

Depression is a known clinical diagnosis and is not the 
manifestation of an undiagnosed illness.  Thus, 38 C.F.R. § 
3.317 is not for application in this instance since a 
diagnosis has been made.  

C.  Stomach Disorder  

Service medical records show that the veteran was seen for 
viral gastroenteritis, complaints of abdomen pain and nausea.  
The January 2002 VA stomach examination diagnoses were hiatal 
hernia with GERD from the upper gastrointestinal.  With 
regard to the veteran's complaints of stomach tenderness the 
upper gastrointestinal study revealed hiatal hernia with GERD 
and small amount of gall bladder sludge.  The examiner opined 
that it was least as likely as not that the veteran's stomach 
tenderness at the right upper quadrant was attributable to 
hiatal hernia, GERD, and the small amount of gall bladder 
sludge.  On review of the service medical records the veteran 
had record of nausea and diarrhea diagnosed with viral 
gastroenteritis in August 1977.  He was seen for abdominal 
pain for one week at epigastrium in August 1978.  

There is no medical evidence of record demonstrating a nexus 
or link between the veteran's in-service viral 
gastroenteritis, complaints of abdomen pain and nausea and 
his current hiatal hernia with GERD from the upper 
gastrointestinal.  See Boyer, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish  
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
See also Maggitt, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard, 13 
Vet. App. 546, 548 (2000); Collaro, 136 F.3d 1304, 1308 (Fed.  
Cir. 1998); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular disability 
to be granted, a claimant must establish he or she has that 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas, 3 Vet. App. 542, 548 (1992).  Absent such 
evidence in this case, direct service-connection for a 
stomach disorder is not warranted.  

The January 2002 VA stomach examination diagnoses were hiatal 
hernia with GERD from the upper gastrointestinal.  Based on 
the foregoing, with respect to the claimed stomach disorder 
the Board finds that this claimed symptomatology has been 
attributed to known clinical diagnoses, hiatal hernia with 
GERD from the upper gastrointestinal, and is not shown to be 
the manifestations of an undiagnosed illness.  Thus, 38 
C.F.R. § 3.317 (undiagnosed illnesses) is not for application 
in this instance since diagnoses have been made.  

D.  Multiple Joint Pain and Headaches 

Service medical records do not show that the veteran was seen 
for multiple joint pain or headaches.  Thus, direct service 
connection for multiple joint pain or headaches is not 
warranted, as there is no evidence of incurrence of a disease 
or injury in service.  See 38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. 
App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The January 2002 VA joints examination diagnoses were 
bilateral knee pain and bilateral shoulder pain, etiology 
undetermined.  With regard to the veteran's complaints of 
multiple joint pain the neurological examiner indicated that 
x-rays of the knees and shoulders were unremarkable.  There 
were no objective findings of knee pain and shoulder pain.  
On review of the service medical records the veteran 
complained of back pain, soreness over the 
sternocleidomastoid region and myalgia was diagnosed in 
February 1978.  The veteran had not had any record of having 
knee pain in his service medical records.  The neurological 
examiner opined that the undiagnosed illness was not incurred 
during active service during the Persian Gulf War.  Though 
there was no affirmative evidence that the undiagnosed 
illness was not incurred during active service due to the 
fact that there was still ongoing research and study about 
the new illness related to the Gulf War.  

We note that the evidence of record fails to disclose the 
presence of a disability, diagnosed or undiagnosed, 
manifested by multiple joint pain.  Further, there is no 
present diagnosis of any disability associated with the 
claimed multiple joint pain.  Thus, despite such claim there 
is no objective evidence of associated chronic disability.  
Absent objective indications of chronic disability, either in 
the form of objective medical evidence perceptible to a 
physician or other, non-medical indicators that are capable 
of independent verification, service connection under 
38 C.F.R. § 3.317 (undiagnosed illnesses) is not warranted.  

The January 2002 VA neurological examination diagnoses 
included headache.  The neurological examiner indicated that 
the cause of headaches could be sinus, but from review of the 
veteran's medical records, in service medical records show he 
had been having on-and-off upper respiratory infection.  The 
neurological examiner indicated that the veteran's headaches 
could also be caused by sleep apnea.  The neurological 
examiner opined that it was as least as likely as not that 
the veteran's headaches were attributable to diffuse white 
matter disease and obstructive apnea.  Literature has shown 
that one of the causes of headaches is sleep apnea.  Based on 
the foregoing, with respect to the claimed headaches the 
Board finds that this claimed symptomatology has been 
attributed to known clinical diagnoses and is not shown to be 
the manifestations of an undiagnosed illness.  Thus, 38 
C.F.R. § 3.317 (undiagnosed illnesses) is not for application 
in this instance since diagnoses have been made.  

E.  PTSD

Service-connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

There is medical evidence diagnosing PTSD.  The June 1999 VA 
hospitalization report provisional diagnoses included major 
depression with psychosis PTSD.  However, there is no a link, 
established by medical evidence, between his current symptoms 
and an in-service stressor.  

Credible supporting evidence that the claimed in-service 
stressor occurred is also required in order to grant service 
connection for PTSD.  The evidence necessary to establish the 
occurrence of a recognizable stressor during service, 
however-to support a diagnosis of PTSD-will vary depending 
upon whether the veteran engaged in "combat with the enemy," 
as established by recognized military combat citations or 
other official records.  See, e.g., Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  If VA determines that the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required-provided 
that such testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain information that 
corroborates his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.  

The veteran's Department of Defense Form 214 (DD Form 214), 
shows that his primary military occupational specialty (MOS) 
during his first period of active duty, October 1974 to 
October 1978 was a fuels specialist.  During his second 
period of active duty, December 1990 to June 1991, the 
veteran' s MOSs were self propelled field artillery turret 
mechanic and motor transportation operator.  He received an 
Army Service Ribbon, a National Defense Service Medal, a 
Marksmanship M-16 Badge, an Army Lapel Button, an Air Force 
Good Conduct Medal and an Army Reserve Component Achievement 
Medal.  Unfortunately though, VA does not recognize these 
awards and decorations as indicative of combat, per se.  See, 
e.g., VAOPGCPREC 12-99 (October 18, 1999); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991) (a mere presence in a 
combat zone is not sufficient to show that a veteran actually 
engaged in combat with enemy forces).  And none of the other 
records concerning the veteran's military service confirms 
that he actually had combat, either, so his alleged stressors 
must be independently verified.  

In order to independently verify his alleged stressors, the 
RO sent the veteran a letter in June 2001 requesting very 
specific information and details concerning them-such as his 
specific unit assignment when the purported incidents 
occurred, any special duty assignments, the approximate dates 
of the incidents, a full description of them (including the 
names and any additional identifying information of others 
involved), and some indication of those who were wounded, 
etc.  The RO also reiterated that he needed to be very 
specific and detailed when providing this evidence so there 
would be sufficient information to independently corroborate 
the alleged events in question.  The United States Court of 
Appeals for Veterans Claims (Court) has held that requesting 
this type of information from a veteran does not impose an 
impossible or onerous burden, and that the duty to assist him 
in fully developing the evidence pertinent to his claim is 
not a "one-way street."  See Wood, 1 Vet. App. at 193.  
Rather, he is obliged to comply with VA's efforts to help him 
fully develop the evidence concerning his claim.  

In October 2001 the RO received a list of the stressors the 
veteran experienced while on active duty for Desert Storm.  
They were: 1.) Nightly SCUD attack warnings; 2.) Threat of 
chemical attack; 3.) Dead bodies lying around in numerous 
places he traveled; 4.) Their first move into combat was 
approximately 23 hours of continuous operation; 5.) Talk of a 
seventy percent casualty rate among the Battalion upon enemy 
contact; 6.) Not knowing where the were headed; 7) Demolition 
of enemy ammunition bunkers around them; 8.) Danger of 
breathing the smoke from the oil fires; 9.)Actually running 
out of water at one point; and 10.) Worries about his 
financial problems at home.  These alleged stressors are 
currently "unverifiable" because the veteran has not provided 
sufficient information (i.e., the who, what, when and where 
facts) needed to permit a meaningful search by the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)- 
which formerly was called the U.S. Army and Joint Services 
Environmental Support Group (ESG)-or by the National Archives 
and Records Administration (NARA) and the National Personnel 
Records Center (NPRC).  See VA Adjudication Procedure Manual 
M21-1, Part VI, paragraph 7.46 (now included in Manual M21-1 
in Part IV, Paragraph 11.38(f) (Change 61, September 12, 
1997) and in Part III, Paragraph 5.14(b) (Change 49, February 
20, 1996).

So inasmuch as the veteran's alleged stressors are 
"unverifiable" as he has not provided sufficient 
information with which to permit a meaningful search in this 
case, even considering the diagnosis of PTSD and the evidence 
in a light most favorable to him, his claim must be denied.  
See Suozzi v. Brown, 10 Vet. App. 307, 310-11 (1997).


ORDER

Service connection for insomnia is denied.  

Service connection for depression is denied.  

Service connection for hiatal hernia with gastroesophegeal 
reflux from the upper gastrointestinal is denied.  

Service connection for multiple joint pain is denied.

Service connection for headaches is denied.

Service connection for PTSD is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

